Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
 
This is in response to the Amendment dated September 20, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 7-18 drawn to an invention nonelected without traverse in the reply filed on December 21, 2020. 

Claim Rejections - 35 USC § 103
Claims 1-6 have been rejected under 35 U.S.C. 103 as being unpatentable over 

Breitfelder et al. (US Patent Application Publication No. 2017/0159195 A1) in view of Spurlin et al. (US Patent Application Publication No. 2014/0224661 A1).
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Breitfelder et al. in view of Spurlin et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
	line 2, “the metal mass-transfer-limit” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 


Claim 6
	line 1, “the bath” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	lines 3-4, recite “vertically lowering the substrate into a strike bath containing the at least one metal as the only plating metal and an acid for maintaining the at least one metal in solution”.
	lines 7-9, recite “plating over the strike using a plating bath and a current sufficient to form a plating over the strike, wherein the external current density in the strike bath is 2-10 times greater than the current sufficient to form the plating over the strike”.

Claim 6
lines 1-2, recite “wherein the bath comprises ions selected from the group consisting of Au(CN)2-, Au(CN)4-, AuCl4-, and AuSO3-.

It is unclear from the claim language if the bath comprising the ions selected from the group consisting of Au(CN)2-, Au(CN)4-, AuCl4-, and AuSO3- is further limiting the strike bath containing the at least one metal as the only plating metal and an acid for maintaining the at least one metal in solution, or limiting the plating bath.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US Patent Application Publication No. 2018/0212350 A1) in view of Zhang-Beglinger et al. (US Patent Application Publication No. 2012/0067733 A1) and Spurlin et al. (US Patent Application Publication No. 2014/0224661 A1).
Regarding claim 1, Tamura teaches a method of plating at least one metal selected from the group consisting of platinum, palladium, silver, and gold (= a silver strike plating layer 5) 

[page 3, [0046]] on a copper substrate (= as the material for forming the metal substrate 2, at least one kind selected from the group consisting of metals with high conductivity, for example, copper, copper alloys, aluminum, aluminum alloys, iron and iron alloys can be used) [page 2, [0027]] comprising: 
• vertically lowering the substrate into a strike bath containing the at least one metal as the only plating metal (= the metal substrate was immersed in a plating bath for a silver strike plating layer) [page 5, [0071]]; and 
• applying an external current through the strike bath to plate a strike onto the substrate (= the current density in the case of electroplating the silver strike plating layer 5 is preferably 1.6 A/dm2 or more) [page 3, [0049]]; and 
• plating over the strike using a plating bath (= a silver-tin alloy plating bath) [page 2, [0036]] and a current sufficient to form a plating over the strike (= the current density in the case of electroplating the silver-tin alloy plating layer 3 is preferably 0.3 A/dm2 or more) [page 3, [0039] and [0046]; and Fig. 3], wherein the external current density in the strike bath is 2-10 times greater (= the current density in the case of electroplating the silver strike plating layer 5 is preferably 1.6 A/dm2 or more) [page 3, [0049]] than the current sufficient to form the plating over the strike (= the current density in the case of electroplating the silver-tin alloy plating layer 3 is preferably 0.3 A/dm2 or more) [page 3, [0039]].
The method of Tamura differs from the instant invention because Tamura does not disclose the following:
	a.	Wherein the strike bath contains an acid for maintaining the at least one metal in 

solution.
	Tamura teaches that:
The method of forming the silver strike plating layer 5 is not particularly limited, but the metal substrate 2 or the metal substrate 2 on which the nickel plating 4 has been applied can be placed in a silver strike plating bath and plated by a known plating method (page 3, [0047]).

	Zhang-Beglinger teaches silver strike electroplating solutions (page 1, [0013]). Sulfamic acid and its salts; alkane sulfonic acids and their salts, such as methane sulfonic acid, ethane sulfonic acid and propane sulfonic acid may be included in the silver strike electroplating solution (page 2, [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Tamura with wherein the strike bath contains an acid for maintaining the at least one metal in solution because sulfamic acids and sulfonic acids are acids included in silver strike electroplating solutions for electroplating a silver strike.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03). 
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	Wherein the external current is applied through the strike bath as soon as the substrate is wetted by the bath.

Tamura teaches that:
The method of forming the silver strike plating layer 5 is not particularly limited, but the metal substrate 2 or the metal substrate 2 on which the nickel plating 4 has been applied can be placed in a silver strike plating bath and plated by a known plating method (page 3, [0047]).

Spurlin teaches that:

Although many of the examples herein relate specifically to copper deposition on semiconductor substrates, the embodiments are not so limited. Rather, the techniques are applicable to the deposition of a wide range of metals on a wide range of substrates. Such other metals include nickel, cobalt, tin, silver, copper, gold, and alloys of copper with manganese, magnesium, and aluminum (page 1, [0018]).

The seed film is typically a thin conductive copper layer (page 1, [0020]).

During the entry phase, the seed layer within small features on a wafer surface is subject to corrosion reactions, crystal redistribution, and in general, removal of seed material from the bottom regions of trenches and vias. One goal in electroplating is to avoid etching or corrosion of the seed layer within the trenches or vias while achieving full wetting of the surface. Corrosion of the seed layer during the entry phase may be mitigated by cathodically polarizing the seed layer with respect to the electrolyte solution. Cathodic polarization during 
immersion and prior to electroplating has been shown to provide significant metallization fill advantages as compared to immersion with no applied current (i.e., “cold entry”) [page 2, [0022]].
 
The cathodic polarization may be achieved by pre-setting a power supply connected to the wafer to provide a small DC cathodic current at a current density in the range of, for example, about 0.02 to 5 mA/cm2 just as, or as quickly as possible after, the wafer is immersed in the electrolyte. In a second method, polarization is achieved by applying a slightly negative DC cathodic constant voltage with respect to a reference electrode in the electrolyte at, for example, 40 mV, prior to the wafer making contact with the acidic electrolyte. Polarization during entry is further discussed in U.S.  Pat.  No. 6,793,796, incorporated by reference herein in its entirety (page 2, [0023]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Tamura with wherein the external current is applied through the strike bath as soon as the substrate is 

wetted by the bath because providing a small DC cathodic current at a current density as quickly as possible after the substrate is immersed in the electrolyte achieves cathodic polarization of the substrate, which would avoid etching and corrosion of a copper surface.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 4, Tamura teaches wherein the external current is raised to a point wherein the metal mass-transfer-limit is exceeded (= the current density in the case of electroplating the silver strike plating layer 5 is preferably 1.6 A/dm2 or more) [page 3, [0049]].
Regarding claim 5, the method of Tamura differs from the instant invention because Tamura does not disclose wherein the external current is raised to the range of 6-12 amps per square foot (ASF).
Tamura teaches that the current density in the case of electroplating the silver strike plating layer 5 is preferably 1.6 A/dm2 (14.86 A/ft2) or more (page 3, [0049]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the external current described by Tamura  with wherein the external current is raised to the range of 6-12 amps per square foot (ASF)
because 1.6 A/dm2 (14.86 A/ft2) is deemed close enough to 12 ASF that one skilled in the art 

would have expected them to have the same properties.
	A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
	To reach a value in the range of 1.6 A/dm2 (14.86 A/ft2) or more, one starts at 0 A/dm2.

II	Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US Patent Application Publication No. 2018/0212350 A1) in view of Zhang-Beglinger et al. (US Patent Application Publication No. 2012/0067733 A1) and Spurlin et al. (US Patent Application Publication No. 2014/0224661 A1) as applied to claims 1 and 4-5 above, and further in view of Takahashi et al. (US Patent Application Publication No. 2016/0348260 A1).
	Tamura, Zhang-Beglinger and Spurlin are as applied above and incorporated herein.
Regarding claim 2, the method of Tamura differs from the instant invention because Tamura does not disclose wherein the metal is gold.
	Tamura teaches a terminal plating material 1 including a silver strike plating layer 5 (page 3, [0046]).
	Takahashi teaches a plated material preferably used for various connecting terminals (page 7, [0123]). Strike-plates are selected from a group constituting of silver strike plating, gold strike plating, palladium strike plating, nickel strike plating and copper strike plating (page 4, [0059]).
It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the metal described by Tamura with wherein the metal is gold because gold strike plating is an alternative to silver strike plating as a plated material for various connecting terminals.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 6, the method of Tamura differs from the instant invention because Tamura does not disclose wherein the bath comprises ions selected from the group consisting of Au(CN)2-, Au(CN)4-, AuCl4-, and AuSO3-.
Takahashi teaches that for the gold salt, for example, gold cyanide, gold (I) potassium cyanide, gold (II) potassium cyanide, gold sodium sulfite, gold sodium thiosulfate or the like can be used (pages 4-5, [0070]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal described by Tamura with wherein the bath comprises ions selected from the group consisting of Au(CN)2-, Au(CN)4-, AuCl4-, and AuSO3- because gold (I) potassium cyanide is used as a gold salt in a gold strike plating bath for electroplating a gold strike.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 9, 2021